Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 22 is directed towards “one or more storage mediums,” which is broad enough to compass non-statutory subject matter such as transitory media.  The specification does not narrow the term to statutory subject matter (spec. para. 0190).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. US 2016/0350652 A1 in view of Ramnani et al. US 2014/0066044 A1.


1. A building system comprising one or more memory devices configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to: 
receive training data [para. 0089] comprising a plurality of acronym strings and a plurality of tag strings, the plurality of acronym strings including a plurality of acronyms and the plurality of tag strings including a plurality of tags, [para. 0003 and 0089-0091]
wherein a string of the plurality of tag strings is a translation of one acronym string of the plurality of acronym strings, [para. 0097, non-canonical term can be the acronym and canonical term is the expanded acronym string]
Min does not teach the following limitation, however, Ramnani teaches:
wherein the plurality of acronyms represent a plurality of entities of a building; [this limitation merely is directed towards the field of use, however, Ramnani teaches acronym disambiguation related to user data, para. 0172]
Min further teaches:
train a sequence to sequence neural network based on the training data; [Fig. 5 502]
receive an acronym string for labeling, the acronym string comprising a particular plurality of acronyms; [Fig. 5 506] and 
generate a tag string for the acronym string with the sequence to sequence neural network, [Fig. 5 524]
wherein the sequence to sequence neural network outputs a tag of the tag string for one acronym of the particular plurality of acronyms based on the one acronym and contextual information of the acronym string, 
wherein the contextual information includes other acronyms of the particular plurality of acronyms.  [para. 0030, “Thus, in some examples, the neural network can determine one or more word-level edit operations using context information (e.g., the surrounding words, the part of speech, or other information) associated with a noncanonical word.”]


It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Ramnani with those of Min.  A person having ordinary skill in the art would have been motivated to combine the teachings because Ramnani teaches that acronym “normalization” is useful for profiling users and comparing data.  (See para. 0172).
	

	Min teaches:
2. The building system of Claim 1, wherein the sequence to sequence neural network is a long-short term memory (LSTM) sequence to sequence neural network.  [para. 0094]


	Min teaches:
3. The building system of Claim 1, wherein the instructions cause the one or more processors to: determine a number of strings of the plurality of acronym strings; compare the number of strings to a threshold level; and select the sequence to sequence neural network for translating the tag string from a group of available translation models in response to a determination that the number of strings is greater than the threshold level.  [Fig. 5 514]

	Ramnani teaches:
4. The building system of Claim 1, wherein the instructions cause the one or more processors to receive the training data from a training database, wherein the training data is based on data of one or more buildings and the tag string is associated with the building.  [Fig. 8I – user data data]

	Ramnani teaches:
5. The building system of Claim 1, wherein the instructions cause the one or more processors to: remove at least one of spaces or special characters from the plurality of acronym strings; apply a segmentation model to the plurality of acronym strings to identify the particular plurality of acronyms; generate an acronym vocabulary by removing redundant acronyms from the particular plurality of acronyms; and train the sequence to sequence neural network based on the training data and the acronym vocabulary.  [para. 0172, typos removed and various different ways of expressing “CEO” recognized as the same]


	Min teaches:
6. The building system of Claim 1, wherein the instructions cause the one or more processors to receive a selection of a training function for training the sequence to sequence neural network from a user device, wherein the training function is at least one of: a fully automatic training function wherein the sequence to sequence neural network is trained based on a training data set and inference with the sequence to sequence neural network is performed on a separate inference data set; or a semi-automatic training function wherein the sequence to sequence neural network 

	Min teaches:
7. The building system of Claim 1, wherein the semi-automatic training function is at least one of a manual selection function or a clustering function, wherein the manual selection function includes receiving a selection of the portion of the inference data set from a user device, wherein the clustering function includes identifying the portion of the inference data set by clustering the inference data set.  [Fig. 5 502]

	Min teaches:
8. The building system of Claim 1, wherein the sequence to sequence neural network includes an encoder that encodes the acronym string, a decoder that decodes hidden states of the sequence to sequence neural network into the tag string, and an attention function that generates an attention vector that weights an output of the decoder.  [Fig. 6]


	Min teaches:
9. The building system of Claim 8, wherein the attention function is based on one hidden state of the decoder and a plurality of hidden states of the encoder, each of the plurality of hidden states associated with at least one of the particular plurality of acronyms; wherein the attention vector weights the one hidden state of the decoder across a plurality of target tags.  [para. 0122]


10. The building system of Claim 1, wherein the sequence to sequence neural network implements a many to many mapping between the particular plurality of acronyms and a plurality of target tags.  [Fig. 8]

	Min teaches:
11. The building system of Claim 10, wherein the many to many mapping maps: the one acronym of the particular plurality of acronyms to a first target tag when the contextual information is first contextual information and to a second target tag when the contextual information is second contextual information; and a different acronym of the particular plurality of acronyms to the first target tag based on other contextual information associated with the different acronym, wherein the one acronym and the different acronym include different characters.  [para. 0005, acronym expanded based on context of previous and subsequent characters]


	Min teaches:
12. The building system of Claim 1, wherein the instructions cause the one or more processors to: receive a set of acronym strings for the building for translation; select the plurality of acronym strings from the set of acronym strings; receive the plurality of tag strings from a user device, each of the plurality of tag strings being the translation of one of the plurality of acronym strings; train the sequence to sequence neural network based on the training data; and translate 

	Ramnani teaches:
13. The building system of Claim 12, wherein the instructions cause the one or more processors to receive a manual selection of the plurality of acronym strings from the user device.  [para. 0162]

	Ramnani teaches:
14. The building system of Claim 12, wherein the instructions cause the one or more processors to receive the plurality of tag strings from the user device via user input provided by a user via the user device, the user input indicating tag translations of particular acronyms of the plurality of acronym strings.  [para. 0162]

	Min teaches:
15. The building system of Claim 12, wherein the instructions cause the one or more processors to select the plurality of acronym strings from the set of acronym strings by: determining a similarity metric between acronym strings of the set of acronym strings; generate a plurality of clusters by grouping the acronym strings based on the similarity metric between the acronym strings of the set of acronym strings; and select the plurality of acronym strings from the set of acronym strings by selecting one or more acronym strings from each of the plurality of clusters.  [para. 0137]


16. The building system of Claim 15, wherein the instructions cause the one or more processors to cause the user device to display the plurality of acronym strings to the user for manual translation.  [para. 0162]

	Regarding method claims 17-21 and CRM claim 22 are rejected on the same grounds and rationale as the apparatus claims above because they recited the features for storing and implementing the functions recited in the apparatus claims above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GARY COLLINS/Examiner, Art Unit 2115